Ilsley, J.
The motion to dismiss the appeal in this case must prevail, because:
1st. There is no certificate of the judge or clerk, that the transcript contains all the evidence on which the case was tried.
2nd. There is no speoial verdict, bill of exception, statement of facts, nor assignment of errors, filed within the prescribed time, nor any other’ means by which the correctness of the judgment can be examined. 2 How. 76.
It is therefore ordered, adjudged and decreed that the appeal be dismissed, at the costs of the appellant.